Citation Nr: 0216869	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-16 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as anxiety and depression).

2.  Entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
July 1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a psychiatric 
disorder.  In a May 2001 rating decision the RO denied 
entitlement to service connection for multiple sclerosis.  
The veteran perfected appeals of those decisions.

The veteran's appeal of the denial of service connection for 
a psychiatric disorder was previously before the Board in 
August 2001, at which time the Board remanded the case to 
the RO for additional development.  That development has 
been completed and the case returned to the Board for 
further consideration of the veteran's appeals.


FINDINGS OF FACT

1.  The evidence indicates that the veteran's psychiatric 
disorders are not related to an in-service disease or 
injury.

2.  The veteran's multiple sclerosis cannot be dissociated 
from the neurological symptoms that were documented during 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the laws 
and regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the veteran 
provide any evidence in her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO provided the veteran statements of the case in July 
1999 and October 2001 and supplemental statements of the 
case in May 2001 and October 2002.  In those documents the 
RO informed the veteran of the regulatory requirements for 
establishing entitlement to service connection, and the 
rationale for determining that the evidence she had then 
submitted did not show that those requirements were met.  In 
notices dated in March 2001 and August 2002 the RO informed 
the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in terms of VA's duty to inform her of the evidence 
needed to substantiate her claim and to assist her in 
obtaining the relevant evidence.  The RO specifically 
informed her of the evidence required to establish service 
connection for a psychiatric disorder and/or multiple 
sclerosis.  The RO also informed her of the information and 
evidence that she was required to submit, and the evidence 
that the RO would obtain on her behalf.  

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran 
had any additional evidence to submit.  The RO notified the 
veteran each time her case was sent to the Board, and 
informed her that any additional evidence that she had 
should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the veteran of the evidence needed to substantiate her 
claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain her service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service medical records 
and her VA treatment records, and provided her VA medical 
and psychiatric examinations in May 2000 and September 2002.  
The reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
her past medical history, noted her current complaints, 
conducted appropriate examinations, and rendered appropriate 
diagnoses.  The veteran has also submitted medical opinions 
from private and VA physicians in support of her claims.  

In the August 2001 remand the Board instructed the RO to 
provide the veteran a VA psychiatric examination.  That 
examination was to include an opinion on whether the 
veteran's currently diagnosed psychiatric disorder was first 
manifested during service.  The examiner in September 2002 
found that there was no evidence of a psychiatric impairment 
during service.  The examiner did not provide an opinion, 
however, as to whether the currently diagnosed psychiatric 
disorder was otherwise related to an in-service disease or 
injury.

As will be shown below, the veteran's service medical 
records are silent for any complaints or clinical findings 
attributed to a psychiatric disorder.  The existence of a 
psychiatric disorder was initially documented in 1996, more 
than 25 years after her separation from service.  Given the 
absence of medical evidence documenting any complaints or 
clinical findings pertaining to a psychiatric disorder from 
1970 to 1996, any medical opinion regarding a nexus between 
the currently diagnosed disorder and an in-service disease 
or injury could not be based on the review of 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is 
of no probative value.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Because any current medical opinion would be of 
no probative value, the Board finds that an additional 
psychiatric examination or opinion is not required prior to 
considering the substantive merits of the veteran's claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  

The veteran and her representative have been accorded the 
opportunity to present evidence and argument, and they have 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
multiple sclerosis develops to a degree of 10 percent or 
more within seven years from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the incurrence 
or aggravation of a related disease or injury in service or 
during the presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Standard of Proof

In the June 1999 rating decision the RO denied entitlement 
to service connection for a psychiatric disorder by finding 
that the claim was not well grounded.  The VCAA, which was 
enacted in November 2000, eliminated the concept of a well 
grounded claim.  In the May 2001 supplemental statement of 
the case and a May 2001 rating decision the RO denied 
service connection for a psychiatric disorder based on the 
substantive merits of the claim.  Thus, any deficiencies 
contained in the original statement of the case have been 
rectified.  The veteran and her representative have been 
provided the opportunity to submit evidence and argument 
following the May 2001 decision.  For that reason the Board 
can adjudicate the substantive merits of the claim for 
service connection without prejudice to her.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for a Psychiatric Disorder

Factual Background

The veteran's service medical records show that she was 
treated for what was described as a "nervous stomach" on 
several occasions.  The service medical records are, 
however, negative for any symptoms or clinical signs that 
were attributed to a psychiatric disorder, although she was 
given Phenergan by the Mental Health Clinic in September 
1969.  During her July 1971 separation examination she 
reported experiencing feelings of depression, excessive 
worry, and nervous trouble, but no abnormalities were 
revealed on examination.

VA treatment records show that she was first diagnosed and 
treated for psychiatric problems in 1996.  She has continued 
to receive treatment through 2001 with the diagnoses of a 
bipolar disorder, a panic disorder, and post-traumatic 
stress disorder (PTSD).  The PTSD was attributed to 
incidents that occurred after her separation from service.  
None of the VA treatment records indicate that the veteran's 
psychiatric symptoms are related to service.

The records contain a VA treatment report dated in May 2001 
in which the staff psychiatrist presented the following 
commentary:

We reviewed [the veteran's] psychiatric history 
during active duty which does indicate she was 
having manic episodes.  During the period from 
1969 to 1971 she was working as a supply 
[sergeant] for a basic training company at Ft. 
McClellan AL, she frequently (up to several times 
per month) had episodes of not sleeping for up to 
48 [hours] at a time.  She felt hyper and 
irritable.  She would work without a break during 
these times and even some of the NCO's would ask 
her to work their shifts which she would do.  She 
was not doing drugs or drinking during this time.  
She states a few times the not sleeping got so 
bad that 'doctors gave me shots to sleep' and 
this should be documented in her military medical 
records.

A VA psychiatric examination was conducted in September 2002 
for the purpose of obtaining an opinion as to whether the 
veteran's psychiatric disorder was initially manifested 
during service.  The report of that examination shows that 
the veteran's claims file and medical records were reviewed 
prior to the examination.  The veteran reported that she 
received no inpatient or outpatient psychiatric treatment 
during her period of active duty.  She stated that she went 
on sick call on several occasions for complaints of an upset 
stomach and she expressed her belief that her stomach 
problems were related to anxiety.  The examination resulted 
in a diagnosis of a bipolar disorder with mixed features.  
Based on review of the claims file, the examiner found that 
there was no evidence of treatment for a psychiatric 
disorder during service.

Analysis

The evidence indicates that the veteran's psychiatric 
symptoms have been diagnosed as a bipolar disorder, a panic 
disorder, and PTSD.  The veteran has also provided lay 
evidence of having been "hyper," irritable, and going for 
days without sleep, which the VA psychiatrist in May 2001 
characterized as manic episodes.  Her claim is, therefore, 
supported by a current psychiatric diagnosis of disability 
and lay evidence of a related disease or injury in service.   
For the reasons that will be explained below, however, the 
Board finds that a chronic psychiatric disorder was not 
shown during service, and that the medical evidence does not 
establish a nexus between the currently diagnosed 
psychiatric disorder and an in-service disease or injury.  
Hickson, 12 Vet. App. at 253.

Although the veteran reported feelings and behavior which 
were characterized as manic episodes during service, her 
service medical records are silent for any complaints or 
clinical findings related to a psychiatric impairment.  The 
earliest documentation of the veteran having a psychiatric 
disorder occurred in 1996, over 25 years after her 
separation from service.  The claims file includes February 
1986 and April 1996 claims for VA benefits, in which the 
veteran did not report suffering from any sort of 
psychiatric impairment.  The file also includes medical 
treatment records throughout the 1980s, which are negative 
for any complaints or clinical findings regarding a 
psychiatric impairment.  The Board finds, therefore, that a 
chronic psychiatric disorder was not shown during service.

The VA psychiatrist in May 2001 provided the opinion that 
the in-service symptoms described by the veteran were 
indicative of manic episodes.  The veteran has not presented 
any evidence, including lay statements, that she continued 
to experience manic episodes, or any other symptoms of a 
psychiatric impairment, from 1970 to 1996.  The psychiatrist 
did not determine that the currently diagnosed psychiatric 
disorder was related to the symptoms reported by the 
veteran, or that the currently diagnosed disorder was 
otherwise related to service.  The VA examiner in September 
2002 found that the currently diagnosed psychiatric disorder 
did not have its onset during service.  The Board finds, 
therefore, that the medical evidence does not establish a 
nexus between any currently diagnosed psychiatric disorder 
and the veteran's military service.

The veteran asserts that her psychiatric disorder had its 
onset during active service.  The veteran is not, however, 
competent to provide evidence of a psychiatric diagnosis, or 
to attribute any perceived symptoms to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Her 
statements are not, therefore, probative of a nexus to 
service.  In the absence of competent evidence of a nexus 
between the currently diagnosed psychiatric disorder and a 
related disease or injury in service, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
psychiatric disorder.

Service Connection for Multiple Sclerosis

Factual Background

The veteran's service medical records disclose that she 
complained of diplopia in November 1970, and pain and 
weakness in the legs in March 1971.  Her service medical 
records do not show any complaints or clinical findings that 
were attributed to a neurological disorder during active 
duty or on separation from service.

As previously stated, the veteran claimed entitlement to VA 
benefits in February 1986 and April 1996, in which she made 
no reference to a neurological impairment.  The medical 
records disclose that she had bilateral strabismus since 
childhood, which was surgically corrected during childhood, 
and that she experienced diplopia off and on since 
childhood.  She incurred facial trauma in 1983, and again 
underwent eye surgery to correct exotropia.

The medical evidence shows that the veteran was initially 
treated for neurological problems in August 1996 of one and 
a half years in duration.  Following extensive diagnostic 
testing those symptoms were diagnosed as multiple sclerosis.  
The manifestations of the multiple sclerosis include 
quadriparesis, optic neuritis, and diplopia.  

An October 1997 VA treatment record indicates that the 
veteran's symptoms began in 1991.  During a November 1998 
psychiatric evaluation the physician noted that although the 
symptoms of multiple sclerosis began when the veteran was 
26 years old (1975), the disease was not diagnosed until one 
year previously.  The report of a November 1999 neurological 
evaluation shows that the onset of the disorder was a few 
years previously.

In support of her claim for service connection for multiple 
sclerosis the veteran presented two medical opinions.  One 
of these, dated in April 1999 from a VA optometrist, 
presented the following commentary:

I have reviewed a copy of your medical records 
from 1969 through 1971 to determine if there is 
any relationship between your current medical 
conditions and symptoms recorded in those 
records.  At this time your eye/vision diagnoses 
and symptoms include legal blindness, optic nerve 
atrophy, diplopia, nystagmus, cataract, myopia, 
astigmatism and presbyopia. . . .Your general 
medical problems include multiple sclerosis.

After review of the provided records it is 
possible to state the diplopia noted [in 1971] 
may have been an early sign of multiple 
sclerosis.  Unfortunately, the diplopia also may 
have been secondary to your strabismus, which you 
have had since a child.  I do believe that a 
complete compensation and pension examination 
with a comprehensive review of all your military 
records is in order to ascertain if your current 
problems can be linked to military service.

In a private neurology consultation report dated in August 
1999, E. D. S., M.D., examined the veteran, diagnosed her 
with relapsing remitting multiple sclerosis, and presented 
the following pertinent commentary:

The patient . . . with initial symptoms of 
Multiple Sclerosis perhaps dating back to 1970 
with some diplopia.  The patient also had a 
preceding history of strabismus and it appears 
that because of the co-existence of strabismus at 
an early age that the diplopia cannot be clearly 
associated with her later diagnosis of Multiple 
Sclerosis.  The patient also while still in the 
military had various symptoms of weakness and 
sensory change in the lower extremities which 
were also without clear cut cause which resolved 
either while in the military or shortly after 
discharge. . .  [M]any of her symptoms did not 
begin until approximately 1990. . . . In 1997 
apparently she was officially diagnosed with 
Multiple Sclerosis. . . .

Based upon the waxing and waning nature of this 
patient's various symptoms with the development 
and improvement of various symptoms over time her 
Multiple Sclerosis would seem best addressed as 
Relapsing remitting Multiple Sclerosis.  
Certainly although there is no definite way to 
prove that the diplopia of 1970 was related to 
her later diagnosis of Multiple Sclerosis 
certainly the presence of waxing and waning 
weakness and sensory changes while she was still 
in the military is certainly suggestive of early 
signs of Multiple Sclerosis while still on Active 
Duty.

In May 2000 the veteran underwent a VA neurology examination 
for the purpose of obtaining a medical opinion on whether 
the multiple sclerosis had its onset in service.  Prior to 
the examination the examining physician reviewed her claims 
file and medical history.  The neurologist noted that the 
veteran had a brief history of double vision in 1969, and an 
episode of weakness and numbness in her legs in 1970.  In 
1990-1991 she developed difficulty with balance and walking, 
blurred vision, and additional symptoms, which resulted in 
the diagnosis of multiple sclerosis in 1996.  The physician 
examined the veteran and presented the following opinion:

Diagnosis: gait disorder of unknown etiology.  
Multiple sclerosis cannot be diagnosed on the 
report of the previous MRI scan of brain done in 
1996 and MRI scan of cervical spine done in 1996 
showed cervical spordylosis (sic) with some 
spinal stenosis.  No definite onset of symptoms 
of possible multiple sclerosis can be made during 
the time of active duty.  Symptoms of brief 
diplopia and of difficulty with balance and 
sensory symptoms in the right leg and of weakness 
of the right leg while on active duty cannot be 
related to possible (multiple sclerosis).  

The veteran contends that the numbness and weakness in 
the legs and diplopia documented in her service medical 
records represented the onset of multiple sclerosis.  
In support of that contention her representative 
submitted a medical treatise pertaining to multiple 
sclerosis, which shows that the disease is generally 
characterized by long periods of remission.  Signs or 
symptoms of the disease may be transient, or last for 
hours or weeks.  In most patients the disease is 
initially manifested as vision problems and a sensory 
impairment, such as numbness or tingling.  Because 
early signs may be mild, years can elapse between the 
onset of the disease and its diagnosis.

Analysis

Although the VA examiner in May 2000 questioned the 
diagnosis of multiple sclerosis, the remaining medical 
evidence establishes that the veteran's neurological 
symptoms have been diagnosed as multiple sclerosis.  In 
addition, her service medical records show that she 
experienced weakness and numbness in the legs, primarily the 
right leg, while in service.  Her claim is, therefore, 
supported by a current medical diagnosis of disability and 
medical evidence of an in-service disease or injury.  
Hickson, 12 Vet. App. at 253.  The question remains as to 
whether the multiple sclerosis is related to the symptoms 
documented during service.

The veteran's representative presented a medical treatise 
showing that the disease is generally characterized by long 
periods of remission, and that years can pass between the 
onset of the disease and its diagnosis.  The treatise also 
indicates that the signs or symptoms of the disease may be 
transient, and that in most patients the disease is 
initially manifested as vision problems and a sensory 
impairment, such as numbness or tingling.  This treatise 
supports the veteran's contention that the numbness and 
weakness that she experienced in her legs during service 
represented the onset of multiple sclerosis.

In his August 1999 opinion Dr. S. stated that the weakness 
and sensory changes that are documented in the veteran's 
service medical records "is certainly suggestive of early 
signs of multiple sclerosis."  He noted that no other cause 
for those symptoms had been determined.

The VA examiner in May 2000 gave little credence to the fact 
that the veteran had been diagnosed with and treated for 
multiple sclerosis by VA since at least 1997, and diagnosed 
her complaints as a gait disorder of unknown etiology.  He 
apparently did not, therefore, analyze the symptoms she had 
in service in terms of there relationship to a confirmed 
diagnosis of multiple sclerosis.  He made the conclusive 
statement that "no definite onset of symptoms of possible 
multiple sclerosis can be made during the time of active 
duty."  The standard of proof does not, however, require 
"definite" evidence; the evidence need only show that the 
symptoms documented during service are at least as likely as 
not to represent the onset of multiple sclerosis.  The 
physician also stated that the symptoms documented during 
service "cannot be related to possible [multiple 
sclerosis]," but he provided no analysis or rationale for 
that opinion.  The opinion of the VA physician is, 
therefore, of low probative value in determining whether the 
multiple sclerosis had its onset during service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

For the reasons shown above the Board finds that the opinion 
of Dr. S. is more probative than that of the VA physician.  
The Board has determined, therefore, that the evidence 
supports the grant of service connection for multiple 
sclerosis.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

Service connection for multiple sclerosis is granted.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

